Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 9, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  144578(89)(90)                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices


  WELLS FARGO BANK, NA,
           Plaintiff-Appellee,
                                                                    SC: 144578
  v                                                                 CoA: 304682
                                                                    Gr Trav CC: 2010-028149-CH
  CHERRYLAND MALL LIMITED
  PARTNERSHIP and DAVID SCHOSTAK,
           Defendants-Appellants,
  and

  SCHOSTAK BROTHERS & CO., INC.,
             Defendant.
  ____________________________________


        On order of the Chief Justice, motions for temporary admission to practice of Scott
  A. Sinder and Kathryn J. Gainey are considered and they are granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 9, 2012                       _________________________________________
                                                                               Clerk